Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
In paragraph [0021] line 4, the specification references FIG. 6D, which is not labeled in the drawings.
In paragraph [0034] line 1, the specification references FIG. 10A and 10B, which are not labeled in the drawings.
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 1-20 objected to because of the following informalities:  
In claim 1 line 5, "randomizing the arrangement" should read "randomizing an arrangement" because arrangement has not yet been introduced.
In claim 1 line 7, "the occurrence" should read "occurrences" because occurrence has not yet been introduced and more than one occurrence is possible.
In claim 1 line 24, "to limit the occurrence" should read "to limit occurrences" because occurrence has not yet been introduced and more than one occurrence is possible.
In claim 1 line 27, "a mean pitch length" should read "the mean pitch length" because mean pitch length has already been introduced at claim 1 line 10.
In claim 1 line 28 - "using a maximum cumulative variation" should read "using the maximum cumulative variation" because it has already been introduced at claim 1 line 11.
In claim 1 line 28, "a penalty factor" should read "a second penalty factor" because penalty factor has already been introduced at claim 1 line 11.
In claim 1 line 31, "assuming an impact waveform" should read "assuming a second impact waveform" because a first impact waveform has already been introduced at claim 1 line 13.
In claim 1 line 33, "conducting a waveform analysis" should read "conducting a second waveform analysis" because a first waveform analysis has already been introduced at claim 1 line 15.
In claim 1 line 38, "the penalty factor" should read "the second penalty factor"
Claims 2-10, 17, 19, and 20 are objected by nature of their incorporating by reference objected to language of claim 1.
In claim 3 line 2, "the goal" should read "a goal" because “goal” has not yet been introduced.
In claim 9 line 1, "all of the various permutations" should read "various permutations" because permutations has not yet been introduced.
In claim 11 line 9, "randomizing the arrangement" should read "randomizing an arrangement" because arrangement has not yet been introduced.
In claim 11 line 25, "assuming an impact waveform" should read "assuming a second impact waveform" because a first impact waveform has already been introduced at claim 11 line 13.
In claim 11 line 28, "conducting a waveform analysis" should read "conducting a second waveform analysis" because a first waveform analysis has already been introduced at claim 11 line 16.
Claims 12-16 and 18 are objected to by nature of their incorporating by reference the objected to language of claim 11.
In claim 17 line 1, "all of the various permutations" should read "various permutations" because permutations has not yet been introduced.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




With respect to claim 1, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 line 22 recites the broad recitation “one or more full pitch sequences”, and the claim also recites “the candidate full pitch sequences” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Amending the language to "pre-screening the one or more full pitch sequences to produce a set of candidate full pitch sequences” would correct the indefinite language in claim 1 line 24.  Examiner is interpreting the claim as such for examination purposes. 
Claim 1 recites the limitation "the grading results" in line 41.  There is insufficient antecedent basis for this limitation in the claim because “grading” is mentioned multiple times throughout the claim, and “grading” does not inherently produce results. Amending the language to “using the grading of each analyzed full pitch sequence to select…” would correct the indefinite language in claim 1 line 41.
Also, in claim 1 line 9, "determining the cumulative variation of differences  between consecutive pitch lengths" is interpreted to read "determining, from the set of candidate subsequences, a cumulative variation of differences between consecutive pitch lengths" to distinguish the instant 
In claim 1 line 26, "determining the cumulative variation of differences" has been interpreted to read for examination purposes, "determining, from the candidate full pitch sequences, the cumulative variation of differences" to distinguish the instant cumulative variation of differences from the one claimed at claim 1 line 9.  Correction is needed to the claim to overcome this ambiguity.

In claim 1 line 38, "to the objective function" is interpreted for examination purposes to read as "to the full pitch sequence objective function". The language cannot be shortened without causing confusion because the same language has already been used to refer to a different objective function in claim 1 line 20.  Appropriate correction is therefore needed.
In claim 1 line 39, "the objective function" is interpreted to read for examination purposes as "the full pitch sequence objective function". The language cannot be shortened because the same language has already been used to refer to a different objective function in claim 1 line 20. Appropriate correction is therefore needed.

Claims 2-10, 17, 19, and 20 are rejected to under 35 U.S.C. 112(b) for being indefinite by nature of their incorporating by reference the indefinite language of claim 1.

With respect to claim 2, claim 2 recites the limitation "the lengths" in line 4.  There is insufficient antecedent basis for this limitation in the claim because “lengths” could be referring to “pitch lengths” from claim 1 line 3 or “arc lengths” from claim 2 line 3. Appropriate correction is required to overcome the ambiguity.  For examination purposes, the Examiner is interpreting this claim language as “selecting pitch lengths and respective pitch quantities…” for claim 2 line 4.

With respect to claim 3, claim 3 recites the limitation "the process of iteratively randomizing" in line 1.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 line 5 recites the broad recitation “randomizing”, while claim 3 line 1 recites the narrower limitation “iteratively randomizing”. Amending the language to "wherein the randomizing comprises a process of iteratively randomizing, wherein..." would correct the indefinite language of claim 3 line 1.
Additionally, claim 3 recites the limitation “harmonic segment” in line 3. This language is indefinite because the tire does not inherently have “harmonic segments”. Amending this claim to properly depend on claim 2 would correct the indefinite language of claim 3 line 3.


With respect to claim 8, the term "good response frequency spectrums" and “good predicted linear handling performance” in claim 8 line 3 are a relative terms which renders the claim indefinite.  The term "good" is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Amending the language by removing the word “good” from the claim language would correct the indefinite language in claim 8 line 3.


With respect to claim 10, claim 10 recites the limitation "adjusting the quantities" in line 3.  There is insufficient antecedent basis for this limitation in the claim because quantities has not yet been 


With respect to claim 11, the term "specialized" in claim 11 line 21 is a relative term which renders the claim indefinite.  The term "specialized" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Amending the claim language to remove the indefinite term “specialized” would correct the indefinite language in claim 11 line 21.
Additionally, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 line 23 recites the broad recitation “one or more full pitch sequences”, and the claim also recites “each candidate full pitch sequence” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Amending the language to "assembling the one or more full pitch sequences as candidate full pitch sequences” would correct the indefinite language in claim 11 line 26 and claim 11 line 28.
Claim 11 recites the limitation "the grading results" in line 35.  There is insufficient antecedent basis for this limitation in the claim because “grading” is mentioned multiple times throughout the claim, and “grading” does not inherently produce results. Amending the language to “using the grading 
Claims 12-16 and 18 are rejected to under 35 U.S.C. 112(b) for being indefinite by nature of their incorporating by reference the indefinite language of claim 11.


With respect to claim 18, claim 18 recites the limitation "adjusting the quantities" in line 2.  There is insufficient antecedent basis for this limitation in the claim because quantities has not yet been introduced. Amending the language to “adjusting pitch quantities of each pitch length" to properly refer back to claim 11 line 5 would correct the indefinite language of claim 18 line 2. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-16 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and

(See MPEP 2106).
Step 2A is a two prong inquiry. MPEP 2106.04(II)(A). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MEPEP 2106.04(a)(2). The second prong is an inquiry into whether the claim integrates a judicial exception into a practical application. MPEP 2106.04(d).


With respect to claim 1, applying step 1, the preamble of claim 1 claims a method so this claim falls within the statutory category of a process. In order to apply to apply step 2A, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
The claim recites:
A method for designing a noise-minimizing pitch sequence for a vehicle tire, comprising:
apportioning a quantity of load-bearing pitches of different pitch lengths around the circumference of the tire to form a plurality of pitch subsequences; 
randomizing the arrangement of pitch lengths within the subsequences; 
pre-screening the randomized subsequences to produce a set of candidate subsequences that limit the occurrence of large pitches next to small pitches; 
determining the cumulative variation of differences between consecutive pitch lengths from a mean pitch length; 
using a maximum cumulative variation to calculate a penalty factor for any candidate subsequences having concentrated groups of large or small pitches; 
assuming an impact waveform and using the waveform to create an impulse train for subsequent analysis of each candidate subsequence; 
conducting a waveform analysis to generate a response frequency spectrum for each candidate subsequence; 
calculating a subsequence objective function, and grading the generated response frequency spectrum associated with each candidate subsequence using the subsequence objective function; 
applying the penalty factor to the objective function, and further grading each candidate subsequence such that the objective function is minimized; 
assembling one or more full pitch sequences by ordering selected ones of the graded subsequences; 
pre-screening the candidate full pitch sequences to limit the occurrence of large pitches next to small pitches; 
determining the cumulative variation of differences between consecutive pitch lengths from a mean pitch length; 
using a maximum cumulative variation to calculate a penalty factor for any candidate full pitch sequences having concentrated groups of large or small pitches; 
assuming an impact waveform and using the waveform to create an impulse train for subsequent analysis of each candidate full pitch sequence; 
conducting a waveform analysis to generate a response frequency spectrum for each candidate full pitch sequence; 
calculating a full pitch sequence objective function, and grading the generated response frequency spectrum associated with each candidate full pitch sequence using the full pitch sequence objective function; 
applying the penalty factor to the objective function, and further grading each candidate full pitch sequence such that the objective function is minimized; and 
using the grading results to select a full pitch sequence that will minimize noise during rotation of the tire.
	
The limitation of “apportioning a quantity of load-bearing pitches of different pitch lengths around the circumference of the tire to form a plurality of pitch subsequences” is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III). The limitation, as drafted and interpreted in light of the specification [0032]-[0034], can be performed mentally by assigning a number of length values, in a particular order, so they add up to a set tire circumference value. For example, if the tire circumference value is 48 cm, then the lengths of 1 cm, 2 cm, and 3 cm can be apportioned to the circumference of the tire eight times over, to get the set tire circumference value of 48 cm. This pitch subsequence can then be mentally divided into three groups of eight to form three pitch subsequences, (1, 2, 3, 1, 2, 3, 1, 2); (3, 1, 2, 3, 1, 2, 3, 1); (2, 3, 1, 2, 3, 1, 2, 3).   
The limitation of “randomizing the arrangement of pitch lengths within the subsequences” is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III). The limitation, as drafted and under a broadest reasonable interpretation, can be performed mentally or using a piece of paper by re-assigning the lengths within the pitch subsequences. For example, a first subsequence could be randomized as (3, 2, 1, 3, 2, 1, 2, 1) and (1, 2, 3, 3, 2, 1, 2, 1).
The limitation of “pre-screening the randomized subsequences to produce a set of candidate subsequences that limit the occurrence of large pitches next to small pitches” is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III). The limitation, as drafted and under a broadest reasonable interpretation, can be performed mentally or by using a piece of paper to remove subsequences from a list that have large numbers next to small numbers. For example, between the two subsequences of (3, 2, 1, 3, 2, 1, 2, 1) and (1, 2, 3, 3, 2, 1, 2, 1), the first subsequence has a small 
The limitation of “determining the cumulative variation of differences between consecutive pitch lengths from a mean pitch length” is an abstract idea because it is directed to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C). This limitation, as drafted and interpreted in light of the specification [0055], may be performed by calculating the total differences between consecutive pitch lengths and a mean pitch length to determine the cumulative variation of pitch lengths.
The limitation of “using a maximum cumulative variation to calculate a penalty factor for any candidate subsequences having concentrated groups of large or small pitches” is an abstract idea because it is directed to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C). This limitation, as drafted and interpreted in light of the specification [0054]-[0056], may be performed by calculating the result of the equation 1.0 + 0.1 x (MV – NS).
The limitation of “assuming an impact waveform and using the waveform to create an impulse train for subsequent analysis of each candidate full pitch sequence” is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III). This limitation, as drafted and interpreted in light of the specification [0042]-[0043], may be performed by mentally selecting a waveform such as one of the waveforms on the left side in FIGS. 4A, 4B, or 4C as a model for the sound created by transverse or angled grooves in a tire, specifically to model harmonics created by different sequences of pitch lengths. 
The limitation of “conducting a waveform analysis to generate a response frequency spectrum for each candidate subsequence” is an abstract idea because it is directed to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C). This limitation, as drafted and interpreted in light of the specification [0042]-[0043], may be performed by applying a Fast Fourier Transform (FFT) to an impulse 
The limitation of “calculating a subsequence objective function, and grading the generated response frequency spectrum associated with each candidate subsequence using the subsequence objective function; applying the penalty factor to the objective function, and further grading each candidate subsequence such that the objective function is minimized; ” is an abstract idea because it is directed to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C). This limitation, as drafted and interpreted in light of the specification [0052], may be performed by calculating an objective function, and applying the objective function to all or a portion of the response frequency spectrum to calculate an output for each candidate subsequence, and ranking candidate subsequences based on the outputs of the objective function. Then further applying the penalty factor to calculate a second output for each candidate subsequence, and then re-ranking the candidate subsequences based on the second outputs.
The limitation of “assembling one or more full pitch sequences by ordering selected ones of the graded subsequences” is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III). The limitation, as drafted and interpreted in light of the specification [0057], can be performed mentally by combining candidate subsequences, in a particular order, so they add up to a set tire circumference value. For example, if three pitch subsequences are mentally divided into three groups of eight, these pitch subsequences can be mentally combined into one sequence of twenty-four. 
The limitation of “pre-screening the candidate full pitch sequences to limit the occurrence of large pitches next to small pitches” is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III). The limitation, as drafted and under a broadest reasonable interpretation, can be performed mentally or by using a piece of paper to remove sequences from a list that have large numbers next to small numbers. 
determining the cumulative variation of differences between consecutive pitch lengths from a mean pitch length; using a maximum cumulative variation to calculate a penalty factor for any candidate full pitch sequences having concentrated groups of large or small pitches; ” is an abstract idea because it is directed to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C). This limitation, as drafted and interpreted in light of the specification see [0060] referencing [0055], may be performed by calculating the total differences between consecutive pitch lengths and a mean pitch length to determine the cumulative variation of pitch lengths, and using that cumulative variation to calculate the second penalty factor.
The limitation of “assuming an impact waveform and using the waveform to create an impulse train for subsequent analysis of each candidate full pitch sequence” is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III). This limitation, as drafted and interpreted in light of the specification [0058] referencing [0042]-[0043], may be performed by mentally selecting a waveform such as one of the waveforms on the left side in FIGS. 4A, 4B, or 4C as a model for the sound created by transverse or angled grooves in a tire, specifically to model harmonics created by different sequences of pitch lengths.
The limitation of “conducting a waveform analysis to generate a response frequency spectrum for each candidate full pitch sequence” is an abstract idea because it is directed to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C). This limitation, as drafted and interpreted in light of the specification 0058] referencing [0042]-[0043], may be performed by applying a Fast Fourier Transform (FFT) to an impulse train that represents the sound created by transverse or angled grooves of a tire, specifically to model harmonics created by different sequences of pitch lengths.
The limitation of “calculating a full pitch sequence objective function, and grading the generated response frequency spectrum associated with each candidate full pitch sequence using the full pitch sequence objective function; applying the penalty factor to the objective function, and further grading each candidate full pitch sequence such that the objective function is minimized” is an abstract idea because it is directed to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C). This limitation, as drafted and interpreted in light of the specification [0058] referencing [0052], may be performed by calculating an objective function, and applying the objective function to all or a portion of the response frequency spectrum to calculate an output for each candidate subsequence, and ranking candidate subsequences based on the outputs of the objective function. Then further applying the penalty factor to calculate a second output for each candidate subsequence, and then re-ranking the candidate subsequences based on the second outputs.
The last limitation of “using the grading results to select a full pitch sequence that will minimize noise during rotation of the tire” is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III). This step, as drafted and under a broadest reasonable interpretation, may be performed by mentally selecting, choosing, or identifying a particular full pitch sequence as a “full pitch sequence that will minimize noise during rotation of the tire” from the plurality of candidate full pitch sequences based on a ranking made according to the objective function modified by applying the penalty factor.
Under step 2A prong two, this judicial exception is not integrated into a practical application because there are no additional limitations that integrate the abstract idea into a practical application. The preamble states "A method for designing a noise-minimizing pitch sequence for a vehicle tire", so the intended use of this algorithm is to eventually use the design to create a real-world tire. However, the claim itself is directed to using various design specifications (the circumference of the tire, a quantity of load-bearing pitches, and pitch lengths) to determine additional design specifications (a result of a full pitch sequence and intermediate results of pitch subsequences). The calculations and re-arrangements of data necessary to design a full pitch sequence is generally linking the claim to the practical application 
Moving on to step 2B of the analysis, Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or a combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same.
There are no additional limitations other than limitations that directed to judicial exceptions in claim 1. If there were sensors or computer components arranged in a particular manner, then these claim limitations would need to be considered to determine if they were a re-organizing of old elements to be significantly more. However, there are no such components in the claim. The inventive concept seems to be squarely directed to developing a tread pattern in a randomized arrangement of pitches to reduce the noise that will eventually be caused by tires that use said pattern, see specification [0029].
For the foregoing reasons, claim 1 is directed to an abstract idea without significantly more, and is rejected as not patent eligible under 35 U.S.C. 101.

 
With respect to claim 2, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The method of claim 1, further comprising: dividing the tire into a quantity of circumferential harmonic segments having diverse arc lengths; and selecting the lengths and respective quantities of the load-bearing pitches and apportioning said pitches among the harmonic segments of the tire. The limitation of “dividing the tire into a quantity of circumferential harmonic segments having diverse arc lengths” is an abstract idea because it is directed to a 


With respect to claim 3, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The method of claim 1, wherein the process of iteratively randomizing the order of the pitches within each subsequence is conducted with the goal of achieving maximum tonal suppression within each harmonic segment of the tire. The limitation of “wherein the process of iteratively randomizing the order of the pitches within each subsequence is conducted with the goal of achieving maximum tonal suppression within each harmonic segment of the tire” is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III). The limitation, as drafted and under a broadest reasonable interpretation, may be performed by mentally assigning numbers representing pitch lengths in a first sequence to a second sequence that is random with respect to the first sequence. For example, the sequence (1, 2, 3, 1, 2, 3, 1) can be randomized by 


With respect to claim 4, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The method of claim 1, further comprising: pre-screening randomized subsequences to eliminate those subsequences that would likely result in irregular wear or undesirable handling characteristics; wherein pre-screening is performed by limiting the number of times a pitch of largest length occurs adjacent to a pitch of smallest length. The limitation is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III). The limitation, as drafted and under a broadest reasonable interpretation, can be performed mentally or by using a piece of paper to remove sequences from a list of numbers representing pitch lengths that have the largest numbers next to the smallest numbers. This judicial exception is not integrated into a practical application because there are no additional limitations that are not directed to an abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 4 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter without significantly more.


wherein the impact waveform is selected from the group consisting of a unit impulse waveform, a square waveform and a triangle waveform. This limitation is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III). This limitation, as drafted and interpreted in light of the specification [0058] referencing [0042]-[0043], may be performed by mentally selecting one of the waveforms on the left side in FIGS. 4A, 4B, or 4C as a model for the sound created by transverse or angled grooves in a tire, specifically to model harmonics created by different sequences of pitch lengths. This judicial exception is not integrated into a practical application because there are no additional limitations that are not directed to an abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 5 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter without significantly more.


With respect to claim 6, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) 
The method of claim 1, wherein: the subsequence objective function is constructed from weighted values of the peak raw amplitude and the standard deviation of a 2nd gradient function of a moving average of the waveform analysis spectrum, where the peak raw amplitude and standard deviation values are taken over a range of ±10 orders from the order at which the peak amplitude occurs; and the subsequence objective function is represented by the formula:
            
                O
                b
                
                    
                        j
                    
                    
                        F
                        u
                        n
                    
                
                =
                40
                
                    
                        
                            
                                r
                                a
                                w
                                 
                                p
                                e
                                a
                                k
                                 
                                a
                                m
                                p
                                l
                                i
                                t
                                u
                                d
                                e
                            
                            
                                10
                            
                        
                    
                
                +
                60
                
                    
                        
                            
                                s
                                t
                                d
                                 
                                d
                                e
                                v
                                 
                                o
                                f
                                 
                                s
                                e
                                c
                                o
                                n
                                d
                                 
                                g
                                r
                                a
                                d
                                i
                                e
                                n
                                t
                            
                            
                                0.5
                            
                        
                    
                
            
        




With respect to claim 7, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The method of claim 1, wherein: the full pitch sequence objective function is constructed from weighted values of the peak raw amplitude and the standard deviation of a 2nd gradient function of a full pitch harmonic noise response frequency spectrum over a range of ±20 orders from the total number of pitches; the full pitch sequence objective function is represented by the formula:
	            
                O
                b
                
                    
                        j
                    
                    
                        F
                        u
                        n
                    
                
                =
                40
                
                    
                        
                            
                                r
                                a
                                w
                                 
                                p
                                e
                                a
                                k
                                 
                                a
                                m
                                p
                                l
                                i
                                t
                                u
                                d
                                e
                            
                            
                                10
                            
                        
                    
                
                +
                60
                
                    
                        
                            
                                s
                                t
                                d
                                 
                                d
                                e
                                v
                                 
                                o
                                f
                                 
                                s
                                e
                                c
                                o
                                n
                                d
                                 
                                g
                                r
                                a
                                d
                                i
                                e
                                n
                                t
                            
                            
                                0.5
                            
                        
                    
                
            
        
and, the minimum objective function represents the noise spectrum having the most similarity to a white noise frequency spectrum.
This limitation is an abstract idea because it claims a mathematical formula. See MPEP 2106.04(a)(2)(I)(B). The limitation may be performed by calculating a full pitch sequence objective function according to the formula shown above. This judicial exception is not integrated into a practical application because there are no additional limitations that are not directed to an abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than 

With respect to claim 8, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The method of claim 1, wherein: the penalty factor is designed to give preference to the presence of both good response frequency spectrums and good predicted linear handling performance and disfavors localized concentrations of predominately large or small pitch lengths; and wherein the penalty factor is represented by the formula:
            
                P
                e
                n
                a
                l
                t
                y
                 
                F
                a
                c
                t
                o
                r
                =
                1.0
                +
                 
                0.1
                 
                ×
                (
                M
                V
                -
                N
                S
                )
            
        
as long as MV > NS, where NS = number of pitch lengths and MV = maximum cumulative variation.
This limitation is an abstract idea because it claims a mathematical formula. See MPEP 2106.04(a)(2)(I)(B). The limitation may be performed by calculating a penalty factor according to the formula shown above. This judicial exception is not integrated into a practical application because there are no additional limitations that are not directed to an abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 8 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter without significantly more.


With respect to claim 9, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The method of claim 1, wherein all of the various permutations resulting from all of the candidate subsequences are tested and evaluated to identify the best full pitch sequence. This limitation is an abstract idea because it is directed to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C). This limitation, as drafted and interpreted in light of the specification 


With respect to claim 10, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The method of claim 1, further comprising additionally reducing undesirable tonal noise tendencies by adjusting the quantities of each pitch length and making changes to middle pitch ratios through a structured parametric evaluation. This limitation is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III). The limitation, as drafted and interpreted in light of the specification [0061], may be performed by mentally selecting different pitch lengths and middle pitch ratios in order to repeat the process with different parameters. This judicial exception is not integrated into a practical application because there are no additional limitations that are not directed to an abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 10 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter without significantly more.


	With respect to claim 11, applying step 1, the preamble of claim 1 claims a method so this claim falls within the statutory category of a process. In order to apply to apply step 2A, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
The claim recites:
A method for designing a noise-minimizing pitch sequence for a vehicle tire, comprising: 
dividing the tire into a quantity of circumferential harmonic segments having diverse arc lengths; 
apportioning a quantity of load-bearing pitches of different pitch lengths among the harmonic segments to form a plurality of pitch subsequences, each pitch subsequence containing an approximately equal percentage of each pitch length; 
iteratively randomizing the arrangement of the pitches within each subsequence to produce some number of valid subsequences; 
retaining some number of the valid subsequences as candidate subsequences for further analysis; 
assuming an impact waveform for each pitch block, and using said impact waveform to create an impulse train corresponding to each candidate subsequence; 
conducting a waveform analysis of each candidate subsequence impulse train to generate a harmonic noise response frequency spectrum that would be produced by the associated subsequence during rolling contact of the tire with a surface; 
grading each candidate subsequence by grading the generated harmonic noise response frequency spectrum associated therewith using a specialized subsequence objective function; 
assembling one or more full pitch sequences from selected ones of the graded subsequences;
assuming an impact waveform for each pitch block, and using said impact waveform to create an impulse train corresponding to each candidate full pitch sequence; 
conducting a waveform analysis of candidate full pitch sequence impulse trains to generate a harmonic noise response frequency spectrum that would be produced by each associated full pitch sequence during rolling contact of the tire with a surface; 
grading each analyzed full pitch sequence by grading the generated harmonic noise response frequency spectrum associated therewith using a specialized full pitch sequence objective function; and 
using the grading results to select a full pitch sequence that will minimize noise during rotation of the tire.
The limitation of “dividing the tire into a quantity of circumferential harmonic segments having diverse arc lengths; ” is an abstract idea because it is directed to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C). The limitation, as drafted and interpreted in light of the specification [0030]-[0031], can be performed by calculating the result of certain equations, (see Eq. 1, 2, and 3 from the specification, [0030]-[0031]). 
The limitation of “apportioning a quantity of load-bearing pitches of different pitch lengths among the harmonic segments to form a plurality of pitch subsequences, each pitch subsequence containing an approximately equal percentage of each pitch length” is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III). The limitation, as drafted and interpreted in light of the specification [0032]-[0034], can be performed mentally by assigning a number of length values, in a particular order, so they add up to a set tire circumference value. For example, if the tire circumference value is 48 cm, then the lengths of 1 cm, 2 cm, and 3 cm can be apportioned to the circumference of the tire eight times over, to get the set tire circumference value of 48 cm. This pitch 
The limitation of “iteratively randomizing the arrangement of the pitches within each subsequence to produce some number of valid subsequences” is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III). The limitation, as drafted and under a broadest reasonable interpretation, can be performed mentally or using a piece of paper by re-assigning the lengths within the pitch subsequences. For example, a first subsequence could be randomized as (3, 2, 1, 3, 2, 1, 2, 1) and (1, 2, 3, 3, 2, 1, 2, 1).
The limitation of “retaining some number of the valid subsequences as candidate subsequences for further analysis” is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III). The limitation, as drafted and under a broadest reasonable interpretation, can be performed mentally or by using a piece of paper to list out a subsequence of numbers that represent an order of pitch lengths, and then not removing some subsequences from that list of subsequences. The subsequences that are not removed from the paper list or mental list become candidate subsequences.
The limitation of “assuming an impact waveform for each pitch block, and using said impact waveform to create an impulse train corresponding to each candidate subsequence” is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III). This limitation, as drafted and interpreted in light of the specification [0042]-[0043], may be performed by mentally selecting a waveform such as one of the waveforms on the left side in FIGS. 4A, 4B, or 4C as a model for the sound created by transverse or angled grooves in a tire, specifically to model harmonics created by different sequences of pitch lengths. 
The limitation of “conducting a waveform analysis of each candidate subsequence impulse train to generate a harmonic noise response frequency spectrum that would be produced by the associated subsequence during rolling contact of the tire with a surface” is an abstract idea because it is directed to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C). This limitation, as drafted and interpreted in light of the specification [0042]-[0043], may be performed by applying a Fast Fourier Transform (FFT) to an impulse train that represents the sound created by transverse or angled grooves of a tire rolling on the ground, specifically to model harmonics created by different sequences of pitch lengths. 
The limitation of “grading each candidate subsequence by grading the generated harmonic noise response frequency spectrum associated therewith using a specialized subsequence objective function” is an abstract idea because it is directed to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C). This limitation, as drafted and interpreted in light of the specification [0052], may be performed by calculating an objective function, and applying the objective function to all or a portion of the response frequency spectrum to calculate an output for each candidate subsequence, and ranking candidate subsequences based on the outputs of the objective function.
The limitation of “assembling one or more full pitch sequences from selected ones of the graded subsequences” is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III). The limitation, as drafted and interpreted in light of the specification [0057], can be performed mentally by combining candidate subsequences, in a particular order, so they add up to a set tire circumference value. For example, if three pitch subsequences are mentally divided into three groups of eight, these pitch subsequences can be mentally combined into one sequence of twenty-four. 
The limitation of “assuming an impact waveform for each pitch block, and using said impact waveform to create an impulse train corresponding to each candidate full pitch sequence” is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III). This limitation, as drafted and interpreted in light of the specification [0058] referencing [0042]-[0043], may be performed by mentally selecting a waveform such as one of the waveforms on the left side in FIGS. 4A, 4B, or 4C as 
The limitation of “conducting a waveform analysis of candidate full pitch sequence impulse trains to generate a harmonic noise response frequency spectrum that would be produced by each associated full pitch sequence during rolling contact of the tire with a surface” is an abstract idea because it is directed to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C). This limitation, as drafted and interpreted in light of the specification 0058] referencing [0042]-[0043], may be performed by applying a Fast Fourier Transform (FFT) to an impulse train that represents the sound created by transverse or angled grooves of a tire rolling against the ground, specifically to model harmonics created by different sequences of pitch lengths.
The limitation of “grading each analyzed full pitch sequence by grading the generated harmonic noise response frequency spectrum associated therewith using a specialized full pitch sequence objective function” is an abstract idea because it is directed to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C). This limitation, as drafted and interpreted in light of the specification [0058] referencing [0052], may be performed by calculating an objective function, and applying the objective function to all or a portion of the response frequency spectrum to calculate an output for each candidate subsequence, and ranking candidate subsequences based on the outputs of the objective function.
The last limitation of “using the grading results to select a full pitch sequence that will minimize noise during rotation of the tire” is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III). This step, as drafted and under a broadest reasonable interpretation, may be performed by mentally selecting, choosing, or identifying a particular full pitch sequence as a “full pitch sequence that will minimize noise during rotation of the tire” from the plurality of candidate full pitch sequences based on a ranking made according to the objective function.

Moving on to step 2B of the analysis, Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or a combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same.
There are no additional limitations other than limitations that directed to judicial exceptions in claim 11. If there were sensors or computer components arranged in a particular manner, then these claim limitations would need to be considered to determine if they were a re-organizing of old elements to be significantly more. However, there are no such components in the claim. The inventive concept seems to be squarely directed to developing a tread pattern in a randomized arrangement of pitches to reduce the noise that will eventually be caused by tires that use said pattern, see specification [0029].
For the foregoing reasons, claim 11 is directed to an abstract idea without significantly more, and is rejected as not patent eligible under 35 U.S.C. 101.


With respect to claim 12, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The method of claim 11, further comprising: pre-screening randomized subsequences to eliminate those subsequences that would likely result in irregular wear or undesirable handling characteristics; wherein pre-screening is performed by limiting the number of times a pitch of largest length occurs adjacent to a pitch of smallest length. The limitation is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III). The limitation, as drafted and under a broadest reasonable interpretation, can be performed mentally or by using a piece of paper to remove sequences from a list of numbers representing pitch lengths that have the largest numbers next to the smallest numbers. This judicial exception is not integrated into a practical application because there are no additional limitations that are not directed to an abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 12 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter without significantly more.


With respect to claim 13, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The method of claim 11, wherein the impact waveform is selected from the group consisting of a unit impulse waveform, a square waveform and a triangle waveform. This limitation is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III). This limitation, as drafted and interpreted in light of the specification [0058] referencing [0042]-[0043], may be performed by mentally selecting one of the waveforms on the left side in FIGS. 4A, 4B, or 4C as a model for the sound created by transverse or angled grooves in a tire, 


With respect to claim 14, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) 
The method of claim 11, wherein: the subsequence objective function is constructed from weighted values of the peak raw amplitude and the standard deviation of the 2nd gradient function of the moving average of the waveform analysis spectrum, where the peak raw amplitude and standard deviation values are taken over a range of ±10 orders from the order at which the peak amplitude occurs; and the subsequence objective function is represented by the formula:
            
                O
                b
                
                    
                        j
                    
                    
                        F
                        u
                        n
                    
                
                =
                40
                
                    
                        
                            
                                r
                                a
                                w
                                 
                                p
                                e
                                a
                                k
                                 
                                a
                                m
                                p
                                l
                                i
                                t
                                u
                                d
                                e
                            
                            
                                10
                            
                        
                    
                
                +
                60
                
                    
                        
                            
                                s
                                t
                                d
                                 
                                d
                                e
                                v
                                 
                                o
                                f
                                 
                                s
                                e
                                c
                                o
                                n
                                d
                                 
                                g
                                r
                                a
                                d
                                i
                                e
                                n
                                t
                            
                            
                                0.5
                            
                        
                    
                
            
        

This limitation is an abstract idea because it claims a mathematical formula. See MPEP 2106.04(a)(2)(I)(B). The limitation may be performed by calculating a subsequence objective function according to the formula shown above. This judicial exception is not integrated into a practical application because there are no additional limitations that are not directed to an abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 14 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter without significantly more.


With respect to claim 15, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The method of claim 11, wherein: the full pitch sequence objective function is constructed from weighted values of the peak raw amplitude and the standard deviation of a 2nd gradient function of a full pitch harmonic noise response frequency spectrum over a range of ±20 orders from the total number of pitches; the full pitch sequence objective function is represented by the formula:	            
                O
                b
                
                    
                        j
                    
                    
                        F
                        u
                        n
                    
                
                =
                40
                
                    
                        
                            
                                r
                                a
                                w
                                 
                                p
                                e
                                a
                                k
                                 
                                a
                                m
                                p
                                l
                                i
                                t
                                u
                                d
                                e
                            
                            
                                10
                            
                        
                    
                
                +
                60
                
                    
                        
                            
                                s
                                t
                                d
                                 
                                d
                                e
                                v
                                 
                                o
                                f
                                 
                                s
                                e
                                c
                                o
                                n
                                d
                                 
                                g
                                r
                                a
                                d
                                i
                                e
                                n
                                t
                            
                            
                                0.5
                            
                        
                    
                
            
        
and, the minimum objective function represents the noise spectrum having the most similarity to a white noise frequency spectrum.
This limitation is an abstract idea because it claims a mathematical formula. See MPEP 2106.04(a)(2)(I)(B). The limitation may be performed by calculating a full pitch sequence objective function according to the formula shown above. This judicial exception is not integrated into a practical application because there are no additional limitations that are not directed to an abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 15 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter without significantly more.


With respect to claim 16, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The method of claim 11, wherein: the penalty factor disfavors localized concentrations of predominately large or small pitch lengths; and wherein the penalty factor is represented by the formula:
            
                P
                e
                n
                a
                l
                t
                y
                 
                F
                a
                c
                t
                o
                r
                =
                1.0
                +
                 
                0.1
                 
                ×
                (
                M
                V
                -
                N
                S
                )
            
        
as long as MV > NS, where NS = number of pitch lengths and MV = maximum cumulative variation.
This limitation is an abstract idea because it claims a mathematical formula. See MPEP 2106.04(a)(2)(I)(B). The limitation may be performed by calculating a penalty factor according to the formula shown above. This judicial exception is not integrated into a practical application because there are no additional limitations that are not directed to an abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 16 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter without significantly more.

With respect to claim 18, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the method of claim 11, further comprising additionally reducing undesirable tonal noise tendencies by adjusting the quantities of each pitch length and making changes to middle pitch ratios through a structured parametric evaluation. This limitation is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III). The limitation, as drafted and interpreted in light of the specification [0061], may be performed by mentally selecting different pitch lengths and middle pitch ratios in order to repeat the process with different parameters. This judicial exception is not integrated into a practical application because there are no additional limitations that are not directed to an abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 18 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter without significantly more.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. 5,617,341 (Nakajima) in view of U.S. Pat. 6,112,167 (Zakelj) in further view of U.S Pub. 2003/0040886 (Stuckey).

	With respect to claim 1, Nakajima teaches A method for designing a noise-minimizing pitch sequence for a vehicle tire (see generally FIG. 12, and supporting description of the third embodiment disclosed in Nakajima, [col 16 ln 48]), comprising: 
apportioning a quantity of load-bearing pitches (determine a basic model of a pitch arrangement arranged on a tread in a numerical way, see [col 16 ln 53-54] referencing [col 10 ln 65]-[col 11 ln 3]) of different pitch lengths (amplitude changes with respect to block length, [col 16 ln 53-54] referencing [col 11 ln 11]) around the circumference of the tire to form a plurality of pitch subsequences (subsequences are defined by crossing sites as shown in FIG. 15, [col 19 ln 17]);
randomizing the arrangement of pitch lengths within the subsequences (at step 300, generating a plurality of pitch arrangements based on a pseudo random number, [col 16 ln 51-52]);
 using a maximum cumulative variation to calculate a penalty factor for any candidate subsequences having concentrated groups of large or small pitches (constraint function G_J is calculated at step 304 [col 17 ln 21-26]; penalty factor is the second term of equation 9, GAMA*MAX(G_J, O), [col 
assuming an impact waveform and using the waveform to create an impulse train for subsequent analysis of each candidate subsequence (determining how to calculate objective function is part of step 302; as seen in FIG. 5, a time history is determined by a Dirac function, see [col 16 ln 53-54] referencing [col 11 ln 62-66]);
conducting a waveform analysis to generate a response frequency spectrum for each candidate subsequence (conducting waveform analysis is part of calculating objective function in step 304; as seen in FIG. 6, amplitude A(n) with respect to a harmonic working number is calculated, see [col 16 ln 53-54] referencing [col 12 ln 3-4]);
calculating an objective function, and grading the generated response frequency spectrum associated with each candidate using the objective function (objective function OBJ_J is calculated at step 304, [col 17 ln 21-26] referencing equation 1, [col 11 ln 37]);
applying the penalty factor to the objective function, and further grading each candidate such that the objective function is minimized (at step 306, fitness function is calculated according to equation 9, which includes applying a penalty factor to objective function to minimize fitness function, [col 17 ln 27-35]);
assembling one or more full pitch sequences by ordering selected ones of the graded subsequences (at step 308, two pitch arrangements are selected according to a rank strategy, [col 17 ln 63-65] and [col 18 ln 16]; subsections of each pitch arrangement are then combined with each other in crossover step 314, [col 18 ln 27-30]; see FIG. 15)
using a maximum cumulative variation to calculate a penalty factor for any candidate full pitch sequences having concentrated groups of large or small pitches (constraint function G_J is calculated at step 322 [col 19 ln 64-67]; penalty factor is the second term of equation 9, GAMA*MAX(G_J, O), [col 17 
assuming an impact waveform and using the waveform to create an impulse train for subsequent analysis of each candidate full pitch sequence (determining how to calculate objective function is part of step 302; as seen in FIG. 5, a time history is determined by a Dirac function, see [col 16 ln 53-54] referencing [col 11 ln 62-66]);
conducting a waveform analysis to generate a response frequency spectrum for each candidate full pitch sequence (conducting waveform analysis is part of calculating objective function in step 322; as seen in FIG. 6, amplitude A(n) with respect to a harmonic working number is calculated, see [col 16 ln 53-54] referencing [col 12 ln 3-4]);
calculating a full pitch sequence objective function, and grading the generated response frequency spectrum associated with each candidate full pitch sequence using the full pitch sequence objective function  (objective function OBJ_J is calculated at step 322, [col 19 ln 64-67] referencing equation 1, [col 11 ln 37]);
applying the penalty factor to the objective function, and further grading each candidate full pitch sequence such that the objective function is minimized  (at step 324, fitness function is calculated according to equation 9, which includes applying a penalty factor to objective function to minimize fitness function, [col 19 ln 66]-[col 20 ln 3]);
and using the grading results to select a full pitch sequence that will minimize noise during rotation of the tire (at step 332, full pitch arrangement is determined, [col 20 ln 20-21]).
The third embodiment of Nakajima does not teach pre-screening the randomized subsequences to produce a set of candidate subsequences that limit the occurrence of large pitches next to small pitches; determining the cumulative variation of differences between consecutive pitch lengths from a mean pitch length; that the first “assuming…”, “conducting…”, “calculating…”, and “applying…” steps are 
However, the first embodiment of Nakajima (see generally FIGS. 2-4, [col 10 ln 65]) teaches: pre-screening the randomized subsequences to produce a set of candidate subsequences that limit the occurrence of large pitches next to small pitches (at step 104, one pitch arrangement that satisfies adjacent pitch ratio constraint is set; [col 12 ln 21-23]; note that max pitch length ratio of adjacent pitches alpha_max is a constraint, [col 11 ln 21], also note that this step is repeated a hundred times at step 112, so a plurality of candidates are generated [col 14 ln 31]); and the second step of pre-screening the candidate full pitch sequences to limit the occurrence of large pitches next to small pitches (at step 174, adjacent pitch ratios are tested to make sure they are smaller than predetermined value, [col 14 ln 16-18]). Neither the third embodiment of Nakajima nor the first embodiment of Nakajima teach determining the cumulative variation of differences between consecutive pitch lengths from a mean pitch length; or that the first “assuming…”, “conducting”, “calculating…”, and “applying…” steps are applied to subsequences rather than sequences; and the second step of determining the cumulative variation of differences between consecutive pitch lengths from a mean pitch length.
However, Zakelj teaches that the “assuming…” step (specific portions of the pitch sequence are estimated, [col 3 ln 33-36]), the “conducting…” step (Fourier spectrum is obtained for a small number of small portions, [col 3 ln 44-46]), and the “calculating…” step and “applying…” steps (localized noise information can be used to identify specific areas for further noise treatment, and to grade competing pitch sequences for noise performance, [col 3 ln 64-67]) can be applied to subsequences rather than just sequences. Neither Nakajima nor Zakelj teaches determining the cumulative variation of differences 
However, Stuckey teaches determining the cumulative variation of differences between consecutive pitch lengths from a mean pitch length (Stuckey, [0032]-[0034]); and Nakajima teaches that certain process steps may be repeated (in Nakajima, see the arrow in FIG. 12 that iteratively loops back to boxes between step 306 and step 308 unless certain conditions are met). Because this claim limitation is repeated twice in the claim, a person having skill in the art could repeat the process of determining the cumulative variation of differences between consecutive pitch lengths from a mean pitch length ([0032]-[0034]) in view of the repetitive process of Nakajima.
It would have been obvious to one skilled in the art before the effective filing date to combine the third embodiment of Nakajima with the first embodiment of Nakajima because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teachings to arrive at the claimed invention. The third embodiment of Nakajima discloses a genetic algorithm that combines subsequences with each other in various ways to reduce noise, (see steps 308 and 314 from FIG. 12 and FIG. 15 as an example output of these steps). Nakajima further teaches that limitations should be placed on blocks having a minimum pitch length adjacent to blocks having maximum pitch length due to irregular wear, [col 21 ln 6-20]. Given that the steps in the first embodiment of Nakajima specifically address this problem, a person having skill in the art would have a reasonable expectation of successfully minimizing noise caused by tread pattern harmonics and increasing tire lifetime due to irregular wear by modifying the third embodiment of Nakajima with the selecting arrangements that meet irregular wear constraints of the first embodiment of Nakajima. Therefore, it would have been obvious to combine the third embodiment of Nakajima with the first embodiment of Nakajima to a person having ordinary skill in the art.

It would have been obvious to one skilled in the art before the effective filing date to combined Nakajima in view of Zakelj with Stuckey because this is applying a known technique of determining the cumulative deviation of arc lengths to a known fitness function that combines an objective function with a constraint expression via a penalty factor to yield predictable results. Nakajima in view of Zakelj is the base reference that teaches all limitations except for a specific expression for the cumulative deviation of arc lengths. Nakajima in view of Zakelj is ready for improvement because having a set of pitch lengths skewed one way or the other within a pitch sequence or subsequence will cause undesirable tire noise characteristics due to variations in lug stiffness, [0028]. Stuckey teaches a known technique of calculating the cumulative deviation of arc lengths, and Nakajima provides an equation [col 17 ln 35] ready to incorporate this factor. One having ordinary skill in the art would have recognized that applying 


With respect to claim 4, Nakajima in view of Zakelj in further view of Stuckey teaches all of the limitations of claim 1, as noted above. Nakajima further teaches pre-screening randomized subsequences to eliminate those subsequences that would likely result in irregular wear or undesirable handling characteristics; wherein pre-screening is performed by limiting the number of times a pitch of largest length occurs adjacent to a pitch of smallest length (limit the maximum pitch length adjacent to minimum pitch length to a certain percentage, [col 8 ln 14-23]; see also example [col 21 ln 54]-[col 22 ln 10]).

With respect to claim 5, Nakajima in view of Zakelj in further view of Stuckey teaches all of the limitations of claim 1, as noted above. Nakajima further teaches wherein the impact waveform is selected from the group consisting of a unit impulse waveform, a square waveform and a triangle waveform (see FIG. 5 of Nakajima, depicting an impulse wave form; note that Zakelj also teaches using these three waveforms, [col 4 ln 15-16]).





With respect to claim 10, Nakajima in view of Zakelj in further view of Stuckey teaches all of the limitations of claim 1, as noted above. The second embodiment of Nakajima further teaches additionally reducing undesirable tonal noise tendencies by adjusting the quantities of each pitch length (step 234 in FIG. 8 which is a sub-step of step 208 of FIG. 7, [col 15 ln 44-54]; note see the comparison of 24 and 22 in FIGS. 9 and 10) and making changes to middle pitch ratios through a structured parametric evaluation (step 110 of FIG. 7, which references FIG. 4, specifically see step 166 in FIG. 4).
It would have been obvious to one skilled in the art before the effective filing date to combine the third and first embodiments of Nakajima in view of Zakelj in further view of Stuckey with the second embodiment of Nakajima because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Nakajima in view of Zakelj and Stuckey discloses a genetic algorithm that changes pitch arrangements in various ways to reduce noise, (see steps 308 and 314 from FIG. 12 and FIG. 15 as an example output of these steps). The second embodiment of Nakajima further discloses that pitch arrangements can be re-arranged specifically by exchanging pitches between groupings of pitches. A person having skill in the art would have a reasonable expectation of successfully minimizing noise caused by tread pattern by modifying the third embodiment of Nakajima with the exchanging of pitch arrangements of the second embodiment of Nakajima. Therefore, it would have been obvious to combine the first and third .
	
	

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. 5,617,341 (Nakajima) in view of U.S. Pat. 6,112,167 (Zakelj) in further view of U.S Pub. 2003/0040886 (Stuckey) in still further view of U.S. Pat 4,327,792 (Landers).


With respect to claim 2, Nakajima in view of Zakelj and Stuckey teaches all of the limitation of claim 1, as noted above. None of Nakajima, Zakelj, or Stuckey specifically teach dividing the tire into a quantity of circumferential harmonic segments having diverse arc lengths; and selecting the lengths and respective quantities of the load-bearing pitches and apportioning said pitches among the harmonic segments of the tire.
However, Landers teaches dividing the tire into a quantity of circumferential harmonic segments having diverse arc lengths ([col 4 ln 3-10]); and selecting the lengths and respective quantities of the load-bearing pitches and apportioning said pitches among the harmonic segments of the tire ([col 4 ln 18-24]).
It would have been obvious to one skilled in the art before the effective filing date to combine the third embodiment of Nakajima with the first embodiment of Nakajima because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. The third embodiment of Nakajima discloses a genetic algorithm that combines subsequences with each other in various ways to reduce noise, (see steps 308 and 314 from FIG. 12 and FIG. 15 as an example output of these steps). Nakajima further teaches that 
It would have been obvious to one skilled in the art before the effective filing date to combine Nakajima with Zakelj because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. The third embodiment of Nakajima modified by the first embodiment of Nakajima discloses a genetic algorithm that combines subsequences with each other in various ways to reduce noise, but the various arrangements are selected/screened for certain constraints. Nakajima does not teach specifically teach applying the steps of “assuming…”, “conducting…”, “calculating…” and “applying…” to a subsequence instead of the sequence as a whole. Zakelj teaches that by obtaining a Fourier spectrum for a small portions of the tire pitch sequence, the tire pitch sequence can be analyzed and even modified to reduce noise originating from a specific region of the pitch sequences, [col 2 ln 7-10] and [col 5 ln 3-7]. A person having skill in the art would have a reasonable expectation of successfully reducing the noise created by subsections of a tire pitch sequence by modifying Nakajima with the small portion windowing, [col 3 ln 45], of Zakelj. Therefore, it would have been obvious to combine Nakajima with Zakelj to a person having ordinary skill in the art.
It would have been obvious to one skilled in the art before the effective filing date to combined Nakajima in view of Zakelj with Stuckey because this is applying a known technique of determining the 
It would have been obvious to one skilled in the art before the effective filing date to combine Nakajima in view of Zakelj in further view of Stuckey with Landers because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Nakajima in view of Zakelj in further view of Stuckey discloses a method to reduce tire noise by varying pitch lengths that teaches all of the claimed features except for dividing a tire into harmonic segments and apportioning various pitch lengths of various pitch quantities to the harmonic segments. Landers teaches that a tire can be broken into harmonic segments with a primary objective being to reduce or modulate noise of the tire, [col 1 ln 53-54]. A person having skill in the art would be motivated to combine because the motivations of Nakajima, Zakelj, Stuckey and Landers are all the same. Furthermore, a person having skill in the art would have a reasonable expectation of 
	

With respect to claim 3, Nakajima in view of Zakelj and Stuckey teaches all of the limitation of claim 1, as noted above. Nakajima teaches iteratively randomizing the order of the pitches within each subsequence (at step 300, generating a plurality of pitch arrangements based on a pseudo random number, [col 16 ln 51-52]; then at step 308 different pairs of sequences comprising subsequences are iteratively selected to create different random combinations of pitch subsequences; see the arrow in FIG. 12 that iteratively loops back to boxes between step 306 and step 308 unless certain conditions are met).  None of Nakajima, Zakelj, or Stuckey specifically teaches that the goal is achieving maximum tonal suppression within each harmonic segment of the tire. However, Landers teaches the goal of achieving maximum tonal suppression within each harmonic segment of the tire (a tire can be broken into harmonic segments and a Fourier analysis can be performed on these segments to make sure that the amplitude of the “fundamental frequency”, a.k.a. harmonic related to length of the segment, is larger than any of the other harmonics within the segment, [col 8 ln 45-52]).
It would have been obvious to one skilled in the art before the effective filing date to combine the third embodiment of Nakajima with the first embodiment of Nakajima because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. The third embodiment of Nakajima discloses a genetic algorithm that combines subsequences with each other in various ways to reduce noise, (see steps 308 
It would have been obvious to one skilled in the art before the effective filing date to combine Nakajima with Zakelj because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. The third embodiment of Nakajima modified by the first embodiment of Nakajima discloses a genetic algorithm that combines subsequences with each other in various ways to reduce noise, but the various arrangements are selected/screened for certain constraints. Nakajima does not teach specifically teach applying the steps of “assuming…”, “conducting…”, “calculating…” and “applying…” to a subsequence instead of the sequence as a whole. Zakelj teaches that by obtaining a Fourier spectrum for a small portions of the tire pitch sequence, the tire pitch sequence can be analyzed and even modified to reduce noise originating from a specific region of the pitch sequences, [col 2 ln 7-10] and [col 5 ln 3-7]. A person having skill in the art would have a reasonable expectation of successfully reducing the noise created by subsections of a tire pitch sequence by modifying Nakajima with the small portion windowing, [col 3 ln 45], of Zakelj. Therefore, it would have been obvious to combine Nakajima with Zakelj to a person having ordinary skill in the art.

It would have been obvious to one skilled in the art before the effective filing date to combine Nakajima in view of Zakelj in further view of Stuckey with Landers because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Nakajima in view of Zakelj in further view of Stuckey discloses a method to reduce tire noise by varying pitch lengths that teaches all of the claimed features except for dividing a tire into harmonic segments and apportioning various pitch lengths of various pitch quantities to the harmonic segments. Landers teaches that a tire can be broken into harmonic segments with a primary objective being to reduce or modulate noise of the tire, [col 1 ln 53-54]. A person having skill in the art .


Claims 11-13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. 5,617,341 (Nakajima) in view of U.S. Pat. 6,112,167 (Zakelj) in further view of U.S. Pat 4,327,792 (Landers).

With respect to claim 11, the Nakajima teaches A method for designing a noise-minimizing pitch sequence for a vehicle tire (see generally FIG. 12, and supporting description of the third embodiment disclosed in Nakajima, [col 16 ln 48]), comprising: 
iteratively randomizing the arrangement of the pitches within each subsequence to produce some number of valid subsequences (at step 300, generating a plurality of pitch arrangements based on a pseudo random number, [col 16 ln 51-52]; then at step 308 different pairs of sequences comprising subsequences are iteratively selected to create different random combinations of pitch subsequences; see the arrow in FIG. 12 that iteratively loops back to boxes between step 306 and step 308 unless certain conditions are met); 
retaining some number of the valid subsequences as candidate subsequences for further analysis (one pitch arrangement that satisfies adjacent pitch ratio constraint is picked; [col 12 ln 21-23]; 
assuming an impact waveform for each pitch block, and using said impact waveform to create an impulse train corresponding to each candidate (determining how to calculate objective function is part of step 302; as seen in FIG. 5, a time history is determined by a Dirac function, see [col 16 ln 53-54] referencing [col 11 ln 62-66]);
conducting a waveform analysis of each candidate impulse train to generate a harmonic noise response frequency spectrum that would be produced by the associated candidate during rolling contact of the tire with a surface (conducting waveform analysis is part of calculating objective function in step 304; as seen in FIG. 6, amplitude A(n) with respect to a harmonic working number is calculated, see [col 16 ln 53-54] referencing [col 12 ln 3-4]);
grading each candidate by grading the generated harmonic noise response frequency spectrum associated therewith using a specialized objective function (at step 324, fitness function is calculated according to equation 9, which includes applying a penalty factor to objective function to minimize fitness function, [col 19 ln 66]-[col 20 ln 3]);
assembling one or more full pitch sequences from selected ones of the graded subsequences (at step 308, two pitch arrangements are selected according to a rank strategy, [col 17 ln 63-65] and [col 18 ln 16]; subsections of each pitch arrangement are then combined with each other in crossover step 314, [col 18 ln 27-30]; see also FIG. 15);
assuming an impact waveform for each pitch block, and using said impact waveform to create an impulse train corresponding to each candidate full pitch sequence (determining how to calculate objective function is part of step 302; as seen in FIG. 5, a time history is determined by a Dirac function, see [col 16 ln 53-54] referencing [col 11 ln 62-66]; this would happen as part of step 322);

grading each analyzed full pitch sequence by grading the generated harmonic noise response frequency spectrum associated therewith using a specialized full pitch sequence objective function (at step 324, fitness function is calculated according to equation 9, which includes applying a penalty factor to objective function to minimize fitness function, [col 19 ln 66]-[col 20 ln 3]); and
using the grading results to select a full pitch sequence that will minimize noise during rotation of the tire (at step 332, full pitch arrangement is determined, [col 20 ln 20-21]).
The third embodiment of Nakajima does not teach dividing the tire into a quantity of circumferential harmonic segments having diverse arc lengths; apportioning a quantity of load-bearing pitches of different pitch lengths among the harmonic segments to form a plurality of pitch subsequences, each pitch subsequence containing an approximately equal percentage of each pitch length; retaining some number of the valid subsequences as candidate subsequences for further analysis; or that the first “assuming…”, “conducting…”, and “grading…” steps are applied to subsequences rather than sequences.
However, the first embodiment of Nakajima (see generally FIGS. 2-4, [col 10 ln 65]) teaches: retaining some number of the valid subsequences as candidate subsequences for further analysis (one pitch arrangement that satisfies adjacent pitch ratio constraint is set; [col 12 ln 21-23]; note that max pitch length ratio of adjacent pitches alpha_max is a constraint, [col 11 ln 21], also note that this step is repeated a hundred times at step 112, so a plurality of candidate subsequences are generated [col 14 ln 31]). Neither the third embodiment of Nakajima nor the first embodiment of Nakajima teaches dividing 
However, Zakelj teaches that the “assuming…” step (specific portions of the pitch sequence are estimated, [col 3 ln 33-36]), the “conducting…” step (Fourier spectrum is obtained for a small number of small portions, [col 3 ln 44-46]), and the “grading…” step (localized noise information can be used to identify specific areas for further noise treatment, and to grade competing pitch sequences for noise performance, [col 3 ln 64-67]) can be applied to subsequences rather than just sequences. Neither Nakajima nor Zakelj teaches dividing the tire into a quantity of circumferential harmonic segments having diverse arc lengths; apportioning a quantity of load-bearing pitches of different pitch lengths among the harmonic segments to form a plurality of pitch subsequences, each pitch subsequence containing an approximately equal percentage of each pitch length.
However, Landers teaches dividing the tire into a quantity of circumferential harmonic segments having diverse arc lengths ([col 4 ln 3-10]); and apportioning a quantity of load-bearing pitches of different pitch lengths among the harmonic segments to form a plurality of pitch subsequences, each pitch subsequence containing an approximately equal percentage of each pitch length (table of preferred pitch lengths meets this limitation, [col 7 ln 65]-[col 8 ln 20]).
It would have been obvious to one skilled in the art before the effective filing date to combine the third embodiment of Nakajima with the first embodiment of Nakajima because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. The third embodiment of Nakajima discloses a genetic algorithm that combines subsequences with each other in various ways to reduce noise, (see steps 308 
It would have been obvious to one skilled in the art before the effective filing date to combine Nakajima with Zakelj because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. The third embodiment of Nakajima modified by the first embodiment of Nakajima discloses a genetic algorithm that combines subsequences with each other in various ways to reduce noise, but the various arrangements are selected/screened for certain constraints. Nakajima does not teach specifically teach applying the steps of “assuming…”, “conducting…”, “calculating…” and “applying…” to a subsequence instead of the sequence as a whole. Zakelj teaches that by obtaining a Fourier spectrum for a small portions of the tire pitch sequence, the tire pitch sequence can be analyzed and even modified to reduce noise originating from a specific region of the pitch sequences, [col 2 ln 7-10] and [col 5 ln 3-7]. A person having skill in the art would have a reasonable expectation of successfully reducing the noise created by subsections of a tire pitch sequence by modifying Nakajima with the small portion windowing, [col 3 ln 45], of Zakelj. Therefore, it would have been obvious to combine Nakajima with Zakelj to a person having ordinary skill in the art.



With respect to claim 12, Nakajima in view of Zakelj in further view of Landers teaches all of the limitations of claim 11, as noted above. Nakajima further teaches pre-screening randomized subsequences that would likely result in irregular wear or undesirable handling characteristics; wherein pre-screening is performed by limiting the number of times a pitch of largest length occurs adjacent to a pitch of smallest length (limit the maximum pitch length adjacent to minimum pitch length to a certain percentage, [col 8 ln 14-23]; see also example [col 21 ln 54]-[col 22 ln 10]).





With respect to claim 18, Nakajima in view of Zakelj in further view of Landers teaches all of the limitations of claim 11, as noted above. Nakajima further teaches additionally reducing undesirable tonal noise tendencies by adjusting the quantities of each pitch length (step 234 in FIG. 8 which is a sub-step of step 208 of FIG. 7, [col 15 ln 44-54]; note see the comparison of 24 and 22 in FIGS. 9 and 10) and making changes to middle pitch ratios through a structured parametric evaluation (step 110 of FIG. 7, which references FIG. 4, specifically see step 166 in FIG. 4).
It would have been obvious to one skilled in the art before the effective filing date to combine the third and first embodiments of Nakajima in view of Zakelj in further view of Landers with the second embodiment of Nakajima because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Nakajima in view of Zakelj and Landers discloses a genetic algorithm that changes pitch arrangements in various ways to reduce noise, (see steps 308 and 314 from FIG. 12 and FIG. 15 as an example output of these steps). The second embodiment of Nakajima further discloses that pitch arrangements can be re-arranged specifically by exchanging pitches between groupings of pitches. A person having skill in the art would have a reasonable expectation of successfully minimizing noise caused by tread pattern by modifying the third embodiment of Nakajima with the exchanging of pitch arrangements of the second embodiment of Nakajima. Therefore, it would have been obvious to combine the first and third .


Claims 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. 5,617,341 (Nakajima) in view of U.S. Pat. 6,112,167 (Zakelj)  and U.S Pub. 2003/0040886 (Stuckey), and in further view of JP 2005/246931 A (Ozawa).

With respect to claim 19, Nakajima in view of Zakelj and Stuckey teaches all of the limitations of claim 1, as noted above. Nakajima further teaches based on the length of the pitch blocks and the circumference of the vehicle tire, developing and selecting a pitch sequence for the tread pattern according to the method of Claim 1 (design element is arranged around tire based on pitch length; prior art disclosed how to do this manually [col 1 ln 22-29], but the disclosure provides an algorithm using an objective function to determine pitch arrangement, [col 2 ln 13-20]). None of Nakajima, Zakelj, or Stuckey specifically teaches A method for producing a noise-reducing vehicle tire, comprising: developing a desired pitch block design; developing a tread pattern using the tread block design, the tread pattern based at least in part of the anticipated use of the vehicle tire and on accepted tread pattern design practices; creating a tire mold that replicates said tread pattern and pitch sequence; and molding the vehicle tire using the mold.
However, Ozawa teaches A method for producing a noise-reducing vehicle tire (see FIG. 2), comprising: developing a desired pitch block design (at step S1, determine a pitch length and width [0018]); developing a tread pattern using the tread block design, the tread pattern based at least in part of the anticipated use of the vehicle tire and on accepted tread pattern design practices (at step S1, determine a pitch pattern [0018]); creating a tire mold that replicates said tread pattern and pitch 
It would have been obvious to one skilled in the art before the effective filing date to combine the third embodiment of Nakajima with the first embodiment of Nakajima because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. The third embodiment of Nakajima discloses a genetic algorithm that combines subsequences with each other in various ways to reduce noise, (see steps 308 and 314 from FIG. 12 and FIG. 15 as an example output of these steps). Nakajima further teaches that the blocks having a minimum pitch length adjacent to blocks having maximum pitch length should be taken into account due to irregular wear, [col 21 ln 6-20]. Given the steps in the first embodiment of Nakajima specifically address this problem, a person having skill in the art would have a reasonable expectation of successfully minimizing noise caused by tread pattern and increasing tire lifetime due to irregular wear by modifying the third embodiment of Nakajima with the selecting arrangements that meet irregular wear constraints of the first embodiment of Nakajima. Therefore, it would have been obvious to combine the third embodiment of Nakajima with the first embodiment of Nakajima to a person having ordinary skill in the art.
It would have been obvious to one skilled in the art before the effective filing date to combine Nakajima with Zakelj because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. The third embodiment of Nakajima modified by the first embodiment of Nakajima discloses a genetic algorithm that combines subsequences with each other in various ways to reduce noise, but the various arrangements are selected/screened for certain constraints. Nakajima does not teach specifically teach applying the steps 
It would have been obvious to one skilled in the art before the effective filing date to combined Nakajima in view of Zakelj with Stuckey because this is applying a known technique of determining the cumulative deviation of arc lengths to a known fitness function that combines an objective function with a constraint expression via a penalty factor to yield predictable results. Nakajima in view of Zakelj is the base reference that teaches all limitations except for a specific expression for the cumulative deviation of arc lengths. Nakajima in view of Zakelj is ready for improvement because having a set of pitch lengths skewed one way or the other within a pitch sequence or subsequence will cause undesirable tire noise characteristics due to variations in lug stiffness, [0028]. Stuckey teaches a known technique of calculating the cumulative deviation of arc lengths, and Nakajima provides an equation [col 17 ln 35] ready to incorporate this factor. One having ordinary skill in the art would have recognized that applying the known technique in Stuckey would yield the predictable result of providing better noise characteristics for Nakajima by reducing skew in pitch length concentration in full pitches. Furthermore, a person having skill in the art would recognize that combining the known technique of Nakajima in view of Zakelj with Stuckey would yield the predictable result of limiting concentrations of pitch lengths within portions of pitch sequences. Therefore, it would have been obvious to combine Nakajima in view of Zakelj with Stuckey to a person having ordinary skill in the art.

	

With respect to claim 17, Nakajima in view of Zakelj, Stuckey, and Ozawa teaches all of the limitations of claim 19, as noted above. Nakajima further teaches wherein all of the various permutations resulting from all of the candidate subsequences are tested and evaluated to identify the best full pitch sequence (step 328 requires that the algorithm iterate through all arrangements N generated in step 300 before moving on, [col 20 ln 5-4]).


With respect to claim 20, Nakajima in view of Zakelj, Stuckey, and Ozawa teaches all of the limitations of claim 19, as noted above. Nakajima further teaches wherein the molded vehicle tire will disperse the acoustic energy produced during rolling contact of the tire with a surface across a wide frequency range similar to that of white noise ([col 14 ln 48]).
It would have been obvious to one skilled in the art before the effective filing date to combine the third embodiment of Nakajima with the first embodiment of Nakajima because a teaching, 


	

Allowable Subject Matter
Claims 6-7 and 14-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) and 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
the objective function represented by the formula defined below was not found in the prior art.
            
                O
                b
                j
                 
                F
                u
                n
                =
                40
                
                    
                        
                            
                                r
                                a
                                w
                                 
                                p
                                e
                                a
                                k
                                 
                                a
                                m
                                p
                                l
                                i
                                t
                                u
                                d
                                e
                            
                            
                                10
                            
                        
                    
                
                +
                60
                
                    
                        
                            
                                s
                                t
                                d
                                 
                                d
                                e
                                v
                                 
                                o
                                f
                                 
                                s
                                e
                                c
                                o
                                n
                                d
                                 
                                g
                                r
                                a
                                d
                                i
                                e
                                n
                                t
                            
                            
                                0.5
                            
                        
                    
                
            
        


 the penalty factor represented by the formula defined below was not found in the prior art.
            
                P
                e
                n
                a
                l
                t
                y
                 
                F
                a
                c
                t
                o
                r
                =
                1.0
                +
                0.1
                 
                ×
                (
                M
                V
                -
                N
                S
                )
            
        


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL EMERSON MILLER whose telephone number is (408)918-7548.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/D.M./Examiner, Art Unit 2129                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129